United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
DEPARTMENT OF THE AIR FORCE, AIR
NATIONAL GUARD, Raleigh, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0490
Issued: June 27, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 4, 2017 appellant, through counsel, filed a timely appeal from a
December 15, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an injury causally
related to a February 7, 2014 employment incident.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 14, 2014 appellant, then a 44-year-old air traffic control specialist, filed a
traumatic injury claim (Form CA-1) alleging that on February 7, 2014 he experienced pain in his
left shoulder by rotating a jack handle for approximately five minutes while jacking up a large
piece of equipment. He stopped work on March 3, 2014 and returned to work on
March 17, 2014.
A physician assistant, on February 27, 2014, noted that appellant had undergone a left
rotator cuff repair in March 2013 and had returned to his usual exercise routine in January 2014.
Approximately, three weeks prior to the examination, appellant noted having experienced left
scapular pain after “rotating some equipment at work.” The shoulder pain increased at that time
and he had numbness radiating into his left upper extremity. The physician assistant diagnosed
left arm and scapular pain with possible radiculopathy. She indicated that her supervising
physician was Dr. Leo Spector, a Board-certified orthopedic surgeon.3
A magnetic resonance imaging (MRI) scan study, obtained on February 27, 2014,
revealed a C6-7 large left posterolateral and foraminal disc herniation compressing the left C7
nerve root and ventral cord.
In a report dated March 3, 2014, Dr. Spector related, “[Appellant] states that, in January,
he was doing routine exercises and felt severe pain in his neck with radiation down his left upper
extremity, numbness and tingling in a C7 dermatomal distribution.” He noted that an MRI scan
study showed a large C6-7 left disc herniation compressing the left C7 nerve root. Dr. Spector
diagnosed a left herniated nucleus pulposus at C6-7 with left C7 radiculopathy. He
recommended surgery. On March 7, 2014 Dr. Spector performed an anterior cervical
discectomy and fusion at C6-7.
OWCP, by letter dated December 29, 2014, advised appellant that it had paid a limited
amount of medical expenses as his injury appeared minor and was not controverted. It was now
formally adjudicating his claim. OWCP requested that appellant submit additional factual and
medical information, including a detailed report from his attending physician addressing causal
relationship between any diagnosed condition and the identified work incident.
In a January 21, 2015 response, appellant related that on February 7, 2014 he assisted a
coworker by turning a jack repeatedly for around five minutes. He felt some neck and left
shoulder discomfort, but did not believe that it was significant. Over the next couple of days,
appellant’s pain increased and on February 19, 2014 he informed his supervisor that he required
medical treatment. He described the medical treatment received and noted that he underwent
surgery on March 7, 2014.
Appellant, in a statement dated January 22, 2015, advised that he did not immediately
inform his supervisor of the alleged incident because he did not believe that it was serious since
the pain began gradually and increased with time.
3

In a progress report dated February 28, 2014, the physician assistant diagnosed left radiculopathy and a disc
herniation at C6-7 compressing the C7 nerve on the left side.

2

In progress reports dated March through June 2014, Dr. Spector described appellant’s
condition after his anterior cervical discectomy and fusion at C6-7.
By decision dated February 4, 2015, OWCP denied appellant’s claim for a traumatic
injury. It found that the medical evidence of record was insufficient to establish that he sustained
a diagnosed condition causally related to the February 7, 2014 work incident.
Dr. Spector, in a report dated February 24, 2015, related that he treated appellant
beginning March 3, 2014 for a herniated disc at C6-7 requiring surgery. He advised that his
physician assistant had obtained appellant’s medical history of a March 2013 rotator cuff surgery
following which appellant had resumed normal exercises. While rotating equipment at work,
appellant experienced left scapular pain. Dr. Spector related:
“The work[-]related incident was a contributing factor [in] the ultimate herniation
of his disc. A healthy disc does not herniate and, therefore, there is underlying
preexisting degeneration that must occur; however, in this instance there was a
specific work-related incident that in all likelihood caused the final herniation to
occur and, therefore, this is an asymptomatic preexisting condition made
symptomatic by a work-related injury.”
On March 11, 2015 appellant requested reconsideration based on the February 24, 2015
report from Dr. Spector.
In a report dated February 20, 2014, received by OWCP on April 15, 2015, a nurse
practitioner diagnosed a backache and subscapular bursitis. On February 24, 2014 a physician
assistant diagnosed neck sprain or strain.
By decision dated April 23, 2015, OWCP denied modification of its February 4, 2015
decision. It found that Dr. Spector’s opinion was speculative and thus insufficient to show that
appellant sustained an employment-related condition on February 7, 2014.
On March 16, 2016 Dr. William A. Somers, a Board-certified orthopedic surgeon,
discussed appellant’s history of a left rotator cuff condition in 2002 and a left rotator cuff repair
in 2013, following which he resumed full duty. Appellant did not experience problems with his
neck, upper back, or left arm until February 2014, when he used a lever on a mechanical device
and “felt a twinge in the posterolateral cervical spine region.” His symptoms worsened and he
began to have radiculopathy. Appellant underwent surgery for a herniated disc with substantial
improvement. Dr. Somers diagnosed a herniated nucleus pulposus at C6 with radiculopathy
either caused or aggravated by the February 2014 injury, degenerative cervical disc disease
aggravated by the February 2014 injury, and residual fine motor dexterity loss due to the
February 2014 injury. He opined:
“There is no doubt that all of [appellant’s] symptoms originate with the injury
using the crank arm. Prior to that, there is no history of cervical discomfort or
radiculopathy. After that injury, cervical discogenic and radiculopathic pain
began. Although [appellant] has a history of being very active throughout his life,
there is no prior history of injury causing cervical spine difficulty. His
degenerative arthritis in the cervical spine does predate his injury, but was totally
3

asymptomatic prior to February 2014. Therefore, all of [appellant’s] current
symptoms are related to his work injury dated February 2014. One cannot say
whether the disc herniation at C6 is new, old, or increased in size related to his
February 2014 injury.”
Appellant, through counsel, on March 17, 2016 requested reconsideration. He argued
that the opinion of Dr. Somers was sufficient to meet his burden of proof or require further
development.
In a decision dated December 15, 2016, OWCP denied modification of its April 23, 2015
decision. It found that Dr. Somers’ opinion was insufficiently rationalized to establish that
appellant sustained an injury on February 7, 2014.
On appeal counsel argues that Dr. Somers’ report either establishes appellant’s claim or is
sufficient to require further development of the medical evidence.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his claim, including the fact that the individual is an “employee of the
United States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP must determine whether “fact of injury” is established. First, an employee has the
burden of proof to demonstrate the occurrence of an injury at the time, place, and in the manner
alleged, by a preponderance of the reliable, probative and substantial evidence.7 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish a causal relationship between the employment incident and the alleged disability and/or
condition for which compensation is claimed.8 An employee may establish that the employment
incident occurred as alleged, but fail to show that his or her disability and/or condition relates to
the employment incident.9

4

Supra note 2.

5

Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55 ECAB 179 (2003).

6

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

7

David Apgar, 57 ECAB 137 (2005); Delphyne L. Glover, 51 ECAB 146 (1999).

8

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

9

Id.

4

ANALYSIS
Appellant alleged that he sustained an injury to his cervical spine and left shoulder on
February 7, 2014 when he rotated a jack handle. OWCP has accepted that the incident occurred
at the time, place, and in the manner alleged. The issue, consequently, is whether the medical
evidence establishes that appellant sustained an injury as a result of this incident.
The Board finds that appellant has not established that the February 7, 2014 employment
incident resulted in an injury. The determination of whether an employment incident caused an
injury is generally established by medical evidence.10
Dr. Somers, in a report dated March 16, 2016, noted that appellant had returned to his
usual employment after a 2013 left rotator cuff repair. In February 2014, appellant felt a twinge
in his cervical spine after using a lever on a mechanical device. Prior to that time he had not
experienced neck, back, or left arm problems. Dr. Somers diagnosed a herniated nucleus
pulposus at C6 with radiculopathy caused or aggravated by the February 2014 injury,
degenerative cervical disc disease aggravated by the February 2014 injury, and residual fine
motor dexterity loss due to the February 2014 injury. He related that before appellant’s injury he
did not have cervical radiculopathy or pain and that his preexisting degenerative arthritis was
asymptomatic before the employment incident. Consequently, Dr. Somers attributed appellant’s
condition to his work injury, noting that he could not say if the disc herniation at C6 was old,
new, or changed in size after February 2014. A medical opinion, however, that a condition is
causally related to an employment injury because the employee was asymptomatic before the
injury, but symptomatic after it is insufficient, without supporting rationale, to establish causal
relationship.11 Dr. Somers did not provide a rationalized explanation of how rotating a jack
handle on February 7, 2014 caused or contributed to a diagnosed medical condition. Therefore,
his opinion is of limited probative value.12
Appellant also provided evidence from Dr. Spector. On March 3, 2014 Dr. Spector
obtained a history of appellant experiencing pain, numbness, and tingling radiating into his left
upper extremity in January 2014 after “doing routine exercises.” He diagnosed a C6-7 herniated
disc with left-side C7 radiculopathy. As Dr. Spector related a history of appellant experiencing
radiating left arm pain in January 2014 rather than an injury on February 7, 2014, his report does
not support the claim.
In a report dated February 24, 2015, Dr. Spector advised that he had treated appellant
since March 3, 2014 for a herniated C7 disc and resulting surgery. He discussed appellant’s
history, noting that he resumed normal exercises after March 2013 rotator cuff surgery and that
he experienced left scapular pain rotating equipment at work. Dr. Spector opined that the
employment incident contributed to the herniation of the disc. He noted that a healthy disc did
10

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

11

Cleopatra McDougal-Saddler, 47 ECAB 480 (1996).

12

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).

5

not herniate. Dr. Spector found that appellant had an underlying preexisting degenerative
condition, but that “in all likelihood” the work injury caused the final herniation. He did not,
however, explain how rotating a jack handle on February 7, 2014 caused a herniated disc. A
physician must provide an opinion on whether the employment incident described caused or
contributed to claimant’s diagnosed medical condition and support that opinion with medical
reasoning to demonstrate that the conclusion reached is sound, logical and rationale.13
Additionally, Dr. Spencer’s finding that the work injury “in all likelihood” caused the herniation
is speculative in nature and thus insufficient to meet appellant’s burden of proof.14 The need for
rationale is particularly important as the evidence indicates that appellant has a preexisting
degenerative condition.15 Other reports from Dr. Spector are of limited probative value as they
did not specifically address causation.16 Thus, the evidence from Dr. Spector is insufficient to
establish the claim.
Appellant also provided evidence from a nurse practitioner and a physician assistant.
Nurse practitioners and physician assistants are not considered “physicians” under FECA,
however, and thus cannot render a medical opinion.17 Therefore, their reports have no probative
value.
On appeal counsel argues that Dr. Somers’ report either establishes appellant’s claim or is
sufficient to require further development of the medical evidence. He has the burden of proof,
however, to submit reasoned medical evidence supporting that the February 7, 2014 work
incident caused or aggravated appellant’s cervical condition. As found, the medical evidence of
record is insufficient to meet appellant’s burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury
causally related to a February 7, 2014 employment incident.

13

John W. Montoya, 54 ECAB 306 (2003).

14

Rickey S. Storms, 52 ECAB 349 (2001) (while the opinion of a physician supporting causal relationship need
not be one of absolute medical certainty, the opinion must not be speculative or equivocal. The opinion should be
expressed in terms of a reasonable degree of medical certainty).
15

See R.R., Docket No. 16-1118 (issued November 7, 2016) (where the Board held that the need for rationale is
particularly important where the evidence indicated that appellant had a preexisting condition).
16

Id.; see also A.D., 58 ECAB 149 (2006).

17

See 5 U.S.C. § 8101(2); D.C., Docket No. 16-1457 (issued May 18, 2017) (nurse practitioner); Allen C.
Hundley, 53 ECAB 551 (2002) (physician assistants).

6

ORDER
IT IS HEREBY ORDERED THAT the December 15, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 27, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

